MEMORANDUM**
Chai Hong Zheng, a native and citizen of China, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an Immigration Judge’s (“IJ”) denial of her requests for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and deny the petition for review.
The record does not compel a conclusion that Zheng suffered past persecution when she was detained by local Communist party officials for five days, without threats or abuse. See Al-Saher v. INS, 268 F.3d 1143, 1146 (9th Cir.2001). The record also does not compel a conclusion that Zheng’s fear of future persecution is on account of religion because she testified that the death threat she received from her ex-boyfriend and his father, a local Communist party member, was due to her refusal to marry him. See Kozulin v. INS, 218 F.3d 1112, 1117 (9th Cir.2000) (rejecting possibility of "mixed motive” where the evidence taken as a whole, including petitioner’s own testimony, suggests that the threats were not based on an enumerated ground); Zayas-Marini v. INS, 785 F.2d 801, 806 (9th Cir.1986) (rejecting asylum claim based upon death threats grounded in personal animosity).
Because Zheng did not establish eligibility for asylum, she necessarily fails to establish eligibility for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147,1150 (9th Cir.2000).
Zheng’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.